           Case 1:18-cv-03025-PGG Document 49 Filed 12/19/18 Page 1 of 1




                                                                                                         WRITER’S DIRECT DIAL
                                                                                                                  312.881.5969
                                                                                                   alittmann@goldmanismail.com



VIA ECF

December 19, 2018

Hon. Paul G. Gardephe
Thurgood Marshall
United States Courthouse
40 Foley Square, Room 2204
New York, NY 10007

        Re: Sportvision, Inc. et. al v. MLB Advanced Media, L.P., No. 18-cv-03025

Dear Judge Gardephe:

       We represent Defendant MLB Advance Media, LP (“MLBAM”), in the above captioned
matter. Pursuant to Your Honor’s Individual Rule of Practice IV(F), MLBAM and plaintiff
Sportvision, Inc. et al. (“Sportvision”) by and through their respective counsel, jointly submit the
proposed Stipulated Protective Order (“Order”) attached hereto as Exhibit A for consideration by
the Court. The parties respectfully request that Your Honor enter the Order in this action.

        As the parties’ Proposed Protective Order deviates slightly from the Court’s Model
Protective Order, a blackline showing all deviations from the Court’s Model Protective Order is
attached as Exhibit B, in accordance with Your Honor’s Individual Rules of Practice in Civil
Cases.

        We thank the Court for its consideration.


                                                          Sincerely,


                                                          Alan E. Littmann



Cc: All Counsel registered via ECF (via email)



 564 WEST RANDOLPH STREET ∙ SUITE 400           3131 TURTLE CREEK ∙ SUITE 1210     429 SANTA MONICA BOULEVARD ∙ SUITE 710
        CHICAGO ILLINOIS 60661                        DALLAS TEXAS 75219               SANTA MONICA CALIFORNIA 90401
     312.681-6000 ∙ 312.881-5191 FAX             214.880.9900 ∙ 214.880.9901 FAX        310.576.6900 ∙ 312.629.8107 FAX


                                       w w w . g o l d m a n i s m a i l . c o m
